ON RETURN TO REMAND
TYSON, Judge.
Pursuant to this court’s opinion in Campbell v. State, 555 So.2d 252 (Ala.Crim.App.1989), cert. denied, (Ala.1989), this cause was remanded for a new sentencing hearing.
Upon receipt of the certificate of remand in this cause, the circuit court set a sentencing hearing for January 12, 1990, at 9:00 a.m. We are advised by the circuit judge in the cause that all parties were properly notified and should have appeared. On the date in question, the appellant, Charles Campbell, failed to appear for sentencing, and at that time an alias warrant was issued and is still outstanding. The appellant has not contacted his attorney or the court.
For the reasons shown, this cause is hereby dismissed.
APPEAL DISMISSED.
All the Judges concur.